Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 05/29/2020.  Claims 1-14, 17, and 19-23 are pending in the case.  Claim 1 is independent claims.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 17, and 20-23 are rejected under AIA  35 U.S.C §103 as being unpatentable over Al-Ali et al. (US 20150097701 A1, hereinafter Al-Ali) in view of Zaleski et al. (US 20090055735 A1, hereinafter Zaleski).

As to independent claim 1, Al-Ali teaches a breathing assistance apparatus (Fig. 1, Fig. 2, paragraph [0008], The first medical device may be, for example, a monitoring hub, a portable physiological monitor, or a multi-patient monitoring system, and the second medical device may be an infusion pump, ventilator; the second medical device is connected to the monitoring hub 100 for breath monitoring) comprising: 
(Fig. 1, paragraph [0068], the portable patient monitor 102, each housed in a movable, mountable and portable housing 108); 
a display (Fig. 1, the display 104); 
one or more processors (Fig. 3, paragraph [0079], FIG. 3 illustrates a simplified exemplary hardware block diagram of the hub 100 of FIG. 1; the instrument board 302 may advantageously include one or more processors) configured with computer readable instructions to: 
generate a graphical user interface on the display, the graphical user interface comprising: a parameter display section comprising a first plurality of parameter display elements, each parameter display element configured to display a parameter value associated with a parameter of the breathing assistance apparatus, wherein the first plurality of parameter display elements are positioned in a first configuration to substantially fill the parameter display section (Fig. 23D, the list of measurement data “SpO2”, “PR”, “SpHb”, “SpCO”, etc. displayed in a vertical configuration, ; paragraph [0126], FIGS. 23A-23F illustrate exemplary displays of measurement data showing, for example, data presentation in FIGS. 23A-23D when a depth of consciousness monitor is connected to a channel port of the hub of FIG. 1); 
to include an additional parameter display element within the parameter display section, wherein the additional parameter display element is associated with an additional parameter (paragraph [0057], When a device communicates through channel data, the hub may advantageously alter the large display to include measurement information from that device; paragraph [0126], In FIG. 23E, temperature and blood pressure sensors communicate with the hub of FIG. 1 and the hub 100 creates display real estate appropriate for the same; the pressure sensor connection is the received input; blood pressure measurement is the additional parameter); 
modify the parameter display section to include the additional parameter display element associated with the additional parameter, wherein modifying the parameter display section includes (paragraph [0126], In FIG. 23E, temperature and blood pressure sensors communicate with the hub of FIG. 1 and the hub 100 creates display real estate appropriate for the same; blood pressure measurement is the additional parameter), 
generating the additional parameter display element within the parameter display section (paragraph [0126], FIG. 23E, blood pressure measurement display at the bottom of display screen); 
modifying a shape of one or more of the first plurality of parameter display elements (Fig. 23D, 23E, parameter SpCO display is changed from 23D to 23E); and 
positioning the first plurality of parameter display elements and the additional parameter display element within the parameter display section forming a second plurality of parameter display elements, wherein the second plurality of parameter display elements are positioned in a second configuration within the parameter display section (paragraph [0126], In FIG. 23E, temperature and blood pressure sensors communicate with the hub of FIG. 1 and the hub 100 creates display real estate appropriate for the same; the layout in Fig. 23E is the second configuration with the first plurality of parameter display elements “SpO2”, “PR”, “SpHb”, “SpCO”, etc and the additional parameter blood pressure).
Al-Ali does not teach:

Zaleski teaches:
receive an input to include an additional parameter display element (paragraph [0182], In addition, on "plugging in" a new patient monitoring device, the system automatically requests and/or receives one or more current parameterized control settings. The received control settings are then automatically transferred to a displayed panel; “plugging” is the received input; paragraph [0202], When a Flowsheet properties icon 6200 is selected, activated, and/or invoked, a panel 6300 is rendered, which is adapted for a user to select individual parameter attributes for display within the flow sheet display window; a selected parameter in 6300 is the additional display element).
Since Al-Ali teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to receive an input to include an additional parameter display element, as taught by Zaleski, as the prior arts are in the same application field of medical device measurement data interface display, and Zaleski further teaches adding a display parameter by a connected device. By incorporating Zaleski, into Al-Ali would expand the utility of Al-Ali’s system by allowing to automatically display information about new patient monitoring components as hardware is added (Zaleski, paragraph [0182]).

As to dependent claim 2, the rejection of claim 1 is incorporated. Al-Ali teaches
the breathing assistance apparatus of Claim 1 (Fig. 1, Fig. 2, paragraph [0008], The first medical device may be, for example, a monitoring hub, a portable physiological monitor, or a multi-patient monitoring system, and the second medical device may be an infusion pump, ventilator; the second medical device is connected to the monitoring hub 100 for breath monitoring).
	Al-Ali does not teach:
the input is an indication that a peripheral device has been added to the apparatus.
Zaleski teaches
the input is an indication that a peripheral device has been added to the apparatus (paragraph [0182], In addition, on "plugging in" a new patient monitoring device, the system automatically requests and/or receives one or more current parameterized control settings. The received control settings are then automatically transferred to a displayed panel; paragraph [0199], Adding a device and/or connecting a patient to a medical device causes an automatic update of the panel and/or user interface, or at least a message to the user that the new device is available; an automatic update of the panel is the input indication).
Since Al-Ali teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the input is an indication that a peripheral device has been added to the apparatus, as taught by Zaleski, as the prior arts are in the same application field of medical device measurement data interface display, and Zaleski further teaches input indication triggered by a connected device. By incorporating Zaleski, into Al-Ali would expand the utility of Al-Ali’s system by allowing to automatically display information about new patient monitoring components as hardware is added (Zaleski, paragraph [0182]).

As to dependent claim 3, the rejection of claim 2 is incorporated. Al-Ali teaches the breathing assistance apparatus of Claim 2 (Fig. 1, Fig. 2, paragraph [0008], The first medical device may be, for example, a monitoring hub, a portable physiological monitor, or a multi-patient monitoring system, and the second medical device may be an infusion pump, ventilator; the second medical device is connected to the monitoring hub 100 for breath monitoring).
	Al-Ali does not teach:
the indication is automatically generated after the peripheral device is detected by the apparatus.
Zaleski teaches
the input is an indication that a peripheral device has been added to the apparatus (paragraph [0182], In addition, on "plugging in" a new patient monitoring device, the system automatically requests and/or receives one or more current parameterized control settings. The received control settings are then automatically transferred to a displayed panel; paragraph [0199], Adding a device and/or connecting a patient to a medical device causes an automatic update of the panel and/or user interface, or at least a message to the user that the new device is available; an automatic update of the panel is the input indication).
Since Al-Ali teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art before the effective to automatically display information about new patient monitoring components as hardware is added (Zaleski, paragraph [0182]).

As to dependent claim 4, the rejection of claim 2 is incorporated. Al-Ali teaches the breathing assistance apparatus of Claim 2, wherein the additional parameter is a patient parameter measured by the peripheral device (paragraph [0034], data presentation in FIG. 23E when temperature and blood pressure sensors communicate with the hub of FIG. 1; blood pressure sensor is the peripheral device).

As to dependent claim 5, the rejection of claim 2 is incorporated. Al-Ali teaches the breathing assistance apparatus of Claim 2, wherein the peripheral device is at least one of a pulse oximeter, a CO2 sensor, or a pressure sensor (paragraph [0034], data presentation in FIG. 23E when temperature and blood pressure sensors communicate with the hub of FIG. 1; blood pressure sensor is the peripheral device).

As to dependent claim 6, the rejection of claim 2 is incorporated. Al-Ali teaches the breathing assistance apparatus of Claim 2, wherein the additional parameter is at least one of blood oxygen saturation of a patient, pulse rate, respiration rate, perfusion index, (paragraph [0126], In FIG. 23E, temperature and blood pressure sensors communicate with the hub of FIG. 1 and the hub 100 creates display real estate appropriate for the same; blood pressure measurement is the additional parameter).

As to dependent claim 7, the rejection of claim 1 is incorporated. Al-Ali teaches the breathing assistance apparatus of Claim 1, wherein the second plurality of parameter display elements substantially fill the parameter display section  (paragraph [0126], In FIG. 23E, temperature and blood pressure sensors communicate with the hub of FIG. 1 and the hub 100 creates display real estate appropriate for the same; the layout in Fig. 23E is the second configuration with the first plurality of parameter display elements “SpO2”, “PR”, “SpHb”, “SpCO”, etc and the additional parameter blood pressure filling the screen substantially).

As to dependent claim 17, the rejection of claim 1 is incorporated. Al-Ali teaches the breathing assistance apparatus of Claim 1 wherein the displayed display of parameter value of the parameter is larger than the display of units of the parameter (Fig. 23E, the  parameter value display size is larger than the unit display size for every parameter).

As to dependent claim 20, the rejection of claim 1 is incorporated. Al-Ali teaches the breathing assistance apparatus of Claim 1, wherein for a first parameter display element of the first plurality of parameter display elements, the parameter value is a first parameter value and the parameter is a first parameter of the breathing assistance (paragraph [0126], FIG. 23E, blood pressure measurement display at the bottom of display screen; for the blood pressure value display, high pressure 120 is the first parameter, and low pressure 80 is the second parameter which relates to the first parameter; 120/80 is displayed in the same window frame which is the first parameter display element).

As to dependent claim 21, the rejection of claim 20 is incorporated. Al-Ali teaches the breathing assistance apparatus of Claim 20, wherein the display of the first parameter value is larger than the display of the second parameter value (Fig. 23E, the parameter “SpO2” display size is larger than the display size for parameter “Blood pressure”).

As to dependent claim 22, the rejection of claim 20 is incorporated. Al-Ali teaches the breathing assistance apparatus of Claim 20, wherein the first parameter is a primary parameter and the second parameter is a secondary parameter, wherein the secondary parameter is related to the primary parameter (paragraph [0126], FIG. 23E, blood pressure measurement display at the bottom of display screen; for the blood pressure value display, high pressure 120 is the primary parameter, and low pressure 80 is the secondary parameter).

As to dependent claim 23, the rejection of claim 22 is incorporated. Al-Ali teaches the breathing assistance apparatus of Claim 22, wherein the primary parameter and the (paragraph [0126], FIG. 23E, blood pressure measurement display at the bottom of display screen; for the blood pressure value display, 120/80 are from the same pressure sensor).

Claim 8 is rejected under AIA  35 U.S.C §103 as being unpatentable over Al-Ali et al. (US 20150097701 A1, hereinafter Al-Ali) in view of Zaleski et al. (US 20090055735 A1, hereinafter Zaleski) and in view of Wolter (US 7623888 B1, hereinafter Wolter).

As to dependent claim 8, the rejection of claim 2 is incorporated. Al-Ali/Zaleski does not teach the computer readable instructions further configure the processor one or more processors to arrange parameter display elements based on a priority value associated with each parameter.
	Wolter teaches:
to arrange parameter display elements based on a priority value associated with each parameter (Fig. 5, Col 6 line 10-12, the rank-ordered listing could be set forth as a table of data, in which priority values are listed for each display element).
Since Al-Ali/Zaleski teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to arrange parameter display elements based on a priority value associated with each parameter, as taught by Wolter, as the prior arts are in the same application field of user interface data a clear order of priorities among the listed display elements (Wolter, Col 6 line 4-6).

Claims 9-10 are rejected under AIA  35 U.S.C §103 as being unpatentable over Al-Ali et al. (US 20150097701 A1, hereinafter Al-Ali) in view of Zaleski et al. (US 20090055735 A1, hereinafter Zaleski) and in view of Al-Onaizan et al.  (US 20080228464 A1, hereinafter Al-Onaizan).

As to dependent claim 9, the rejection of claim 2 is incorporated. Al-Ali teaches the breathing assistance apparatus of claim 2, wherein the computer readable instructions further configure the processor one or more processors to display a parameter of a parameter display element of the second plurality of parameter display elements (paragraph [0126], FIG. 23E, blood pressure measurement display at the bottom of display screen).
	Al-Ali/Zaleski does not teach:
a visual indication of a confidence value associated with a display element.
Al-Onaizan teaches:
a visual indication of a confidence value associated with a display element (paragraph [0023], the confidence value of one or more portions of text may be stored in a HTML page. Such stored information could be used to affect the display of the output text by using a display attribute (font color, for example) to indicate the confidence value).
to indicate the confidence value (Al-Onaizan, paragraph [0023]).

As to dependent claim 10, the rejection of claim 9 is incorporated. Al-Ali teaches the breathing assistance apparatus of claim 9, wherein a displayed parameter value of the parameter display element (paragraph [0126], FIG. 23E, blood pressure measurement display at the bottom of display screen).
Al-Ali/Zaleski does not teach the visual indication changes a color of a display element.
Al-Onaizan teaches:
the visual indication changes a color of a display element (paragraph [0023], the confidence value of one or more portions of text may be stored in a HTML page. Such stored information could be used to affect the display of the output text by using a display attribute (font color, for example) to indicate the confidence value; the text font changes color based on the confidence value).
Since Al-Ali/Zaleski teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art before to indicate the confidence value (Al-Onaizan, paragraph [0023]).


Claim 11 is rejected under AIA  35 U.S.C §103 as being unpatentable over Al-Ali et al. (US 20150097701 A1, hereinafter Al-Ali) in view of Zaleski et al. (US 20090055735 A1, hereinafter Zaleski) in view of Al-Onaizan et al.  (US 20080228464 A1, hereinafter Al-Onaizan) and in view of Williamson et al.  (US 20180232528 A1, hereinafter Williamson).

As to dependent claim 11, the rejection of claim 10 is incorporated. Al-Ali/Zaleski/Al-Onaizan does not teach when the confidence value drops below a threshold, the parameter value is no longer displayed.
	Williamson teaches:
when the confidence value drops below a threshold, the parameter value is no longer displayed (paragraph [0102], this slider hides those detected data portions that have a confidence value below a threshold indicated by the slider).
Since Al-Ali/Zaleski/Al-Onaizan teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art to further filter the listed data (Williamson, paragraph [0102]).


Claim 12 is rejected under AIA  35 U.S.C §103 as being unpatentable over Al-Ali et al. (US 20150097701 A1, hereinafter Al-Ali) in view of Zaleski et al. (US 20090055735 A1, hereinafter Zaleski) and in view of Wallace et al. (US 20070017515 A1, hereinafter Wallace).

As to dependent claim 12, the rejection of claim 1 is incorporated. Al-Ali teaches the breathing assistance apparatus of Claim 1.
Al-Ali/Zaleski does not teach:
to transition from a first operational mode to a second operational mode when a parameter value exceeds or drops below a threshold associated with a parameter associated with one of the parameter display elements of the second plurality of parameter display elements, and display a visual indication of the transition from the first operational mode to the second operational mode.
Wallace teaches:
(paragraph [0099], The respirator processor 60 may be programmed to monitor the rate at which a patient triggers the sensor, and, when that rate falls below a predetermined number of breaths per minute, the value of which may be stored in the memory 65 (FIG. 2), the respirator processor 60 sends a signal through the interface 32 to the processor 30 of the graphic user interface 20. In response to this signal, the processor 30 displays an "Apnea Ventilation In Progress" screen 600 in area 130 of the upper display 60, as depicted in FIG. 14; Simultaneously, the respirator processor 60 switches to "Apnea" mode and provides breathing assistance to the patient; regular operation mode is the first operation mode, and Apnea Ventilation is the second operation mode).
Since Al-Ali/Zaleski teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to transition from a first operational mode to a second operational mode when a parameter value exceeds or drops below a threshold associated with a parameter associated with one of the parameter display elements of the second plurality of parameter display elements, and display a visual indication of the transition from the first operational mode to the second operational mode, as taught by Wallace, as the prior arts are in the same application field of medical device user interface display, and Wallace further teaches a ventilation  provide breathing assistance to the patient (Wallace, paragraph [0099]).

Claims 13-14, and 19 are rejected under AIA  35 U.S.C §103 as being unpatentable over Al-Ali et al. (US 20150097701 A1, hereinafter Al-Ali) in view of Zaleski et al. (US 20090055735 A1, hereinafter Zaleski) and in view of CHOI et al. (US 20150094865 A1, hereinafter CHOI).

As to dependent claim 13, the rejection of claim 1 is incorporated. Al-Ali teaches the breathing assistance apparatus of Claims 1.
Al-Ali/Zaleski does not teach the computer readable instructions further configure the processor one or more processors to display a graphical user interface comprising input controls configured to receive input from a user to change operational values of a parameter.
CHOI teaches:
display a graphical user interface comprising input controls configured to receive input from a user to change operational values of a parameter (Fig. 12, paragraph [0105], a button 122 for selecting whether an air volume is displayed; the air volume is the parameter).
Since Al-Ali/Zaleski teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate to display a graphical when hiding a plurality of items is selected, the plurality of items may not be displayed on the home screen (CHOI, paragraph [0111]).


As to dependent claim 14, the rejection of claim 13 is incorporated. Al-Ali teaches the breathing assistance apparatus of Claim 13.
 	Al-Ali/Zaleski does not teach:
after operational parameter values of the parameter are modified, the parameter display element of the parameter provides a graphical indication indicating the apparatus is adjusting the parameter until the parameter has moved to the modified value.
CHOI teaches:
after operational parameter values of the parameter are modified, the parameter display element of the parameter provides a graphical indication indicating the apparatus is adjusting the parameter until the parameter has moved to the modified value (Fig. 14, Fig. 15, paragraph [0111], In FIGS. 13 to 15, one item is not displayed on the home screen 10; however, when hiding a plurality of items is selected, the plurality of items may not be displayed on the home screen 10; in Fig. 13, the air flow is not displayed, and in Fig. 14, the air flow is displayed as the indication, with the user operation to “Show” air flow).
Since Al-Ali/Zaleski teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate after operational parameter values of the parameter are modified, the parameter display element of the parameter provides a graphical indication indicating the apparatus is adjusting the parameter until the parameter has moved to the modified value, as taught by CHOI, as the prior arts are in the same application field of user interface data display, and CHOI further teaches user input to change operational values of a parameter. By incorporating CHOI into Al-Ali/Zaleski would expand the utility of Al-Ali/Zaleski’s system by allowing when hiding a plurality of items is selected, the plurality of items may not be displayed on the home screen (CHOI, paragraph [0111]).

As to dependent claim 19, the rejection of claim 1 is incorporated. Al-Ali teaches the breathing assistance apparatus of Claims 1.
Al-Ali/Zaleski does not teach the input is user input, wherein the graphical user interface is configured to receive a selection from a user of a parameter for adding to the parameter display section.
CHOI teaches:
the input is user input, wherein the graphical user interface is configured to receive a selection from a user of a parameter for adding to the parameter display (Fig. 12, paragraph [0105], a button 122 for selecting whether an air volume is displayed; selecting the button 122 is the user input).
Since Al-Ali/Zaleski teaches a medical breathing related device to present measurement data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the input is user input, wherein the graphical user interface is configured to receive a selection from a user of a parameter for adding to the parameter display section, as taught by CHOI, as the prior arts are in the same application field of user interface data display, and CHOI further teaches user input to change operational values of a parameter. By incorporating CHOI into Al-Ali/Zaleski would expand the utility of Al-Ali/Zaleski’s system by allowing when hiding a plurality of items is selected, the plurality of items may not be displayed on the home screen (CHOI, paragraph [0111]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143    
                                                                                                                                                                                                    /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143